Citation Nr: 1636636	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-49 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to service connection for a chronic respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In June 2015, the Board denied the claims on appeal, and he appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a June 2016 Order, the Court granted the Motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 Joint Motion, the parties determined that "the [June 2015] Board decision did not provide adequate reasons or bases to support its finding that the duty to assist had been satisfied in this case, specifically with regard to the Board's determination that its failure to obtain VA treatment records from Tulsa, Oklahoma, Outpatient Clinic for the period from 1995 to 2006, was not prejudicial."

The parties noted that, in denying the Veteran's knee disability claim, the Board relied on "the results of a September 2014 VA examination, in which the examiner opined that it was less likely than not that [the Veteran's] arthritis of the knees was due to service," as "despite in-service complaints of knee pain, the first documented knee complaint was in March 2008, 27 years after service discharge and there was no evidence of a chronic ongoing condition associated with or aggravated by service."  The parties found that, "[a]s [the Veteran] has testified that he was treated at the VA in Tulsa, Oklahoma, for his bilateral knee disability between 1995 and 2006, and the Board has acknowledged that it has not reviewed these records, it does not appear that the September 2014 VA examination was based on 'a comprehensive and factually accurate review of the record evidence from all sources,'" and "because the examiner's rationale for the opinion is the lack of evidence of a chronic ongoing knee condition after service, the Board's failure to attempt to obtain VA treatment records from 1995 to 2006 cannot be considered non-prejudicial in this case."  They also noted that "the Board denied [the Veteran's respiratory disability] claim based on a finding of no current disability," but that the Veteran "testified in March 2015 that he had also mentioned his respiratory complaints to personnel at the VA in Tulsa."

The parties therefore determined the following:

[T]he Board should obtain all [the Veteran's] treatment records from the Tulsa, Oklahoma, VA facility, including records dated from 1995 to 2006, and reconsider [the Veteran's] service connection claims.  With regard to [the Veteran's] claim for service connection for a bilateral knee disability, the Board should also revisit the adequacy of the September 2014 VA examination in light of any additional relevant treatment records that are received.  Moreover, in light of [the Veteran's] current diagnosis of arthritis of the knees (a chronic disability under 38 C.F.R. § 3.309(a)), the Board should also specifically address whether the examiner discussed [the Veteran's] assertions of continuity of symptomatology pursuant to 38
C.F.R. 3.303(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Tulsa, Oklahoma, VA facility, including records dated from 1995 to 2006.

2.  Forward the claims file to the VA examiner who provided the September 2014 examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, to include any treatment records from the Tulsa, Oklahoma, VA facility, including any records dated from 1995 to 2006, and the September 2014 examination report, the examiner should determine whether his September 2014 opinion has changed and, if so, how it has changed.  

In making this determination, the examiner should also discuss any assertions of the Veteran of continuity of knee symptomatology during service and after discharge, and whether (and why or why not) such assertions have any bearing on the examiner's determination that it was less likely than not that the Veteran's arthritis of the knees was incurred in or due to service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




